Citation Nr: 0905171	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-23 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 2005 to May 2006.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2006 
rating decision of the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD, rated 30 percent, granted 
service connection for a thoracic spine disability, rated 10 
percent, and granted service connection for an inguinal 
hernia, rated noncompensable, all effective May 20, 2006.  In 
January 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  

The Veteran had also initiated an appeal of the ratings 
assigned for his thoracic spine and inguinal hernia.  
Notably, he did not file a notice of disagreement (NOD) in 
these matters concurrently with his January 2007 NOD for 
PTSD, but rather raised disagreement with the rating assigned 
for his thoracic spine disability in a May 2007 statement, 
and raised disagreement with the rating assigned for his 
inguinal hernia in his July 2007 substantive appeal regarding 
PTSD (on VA Form 9).  A statement of the case (SOC) in the 
matter of the rating for the thoracic spine disability was 
issued in November 2007.  The letter accompanying the SOC 
advised the Veteran that, "To complete [his] appeal, [he] 
must file a formal appeal."  It further advised him that the 
appeal must be filed "within 60 days from the date of [the] 
letter or within the remainder, if any, of the one-year 
period from the date of the letter notifying [the Veteran] of 
the action that [he had] appealed."  The Veteran did not 
file a substantive appeal in the matter of the rating for his 
thoracic spine disability, and that matter is not before the 
Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  20.302-20.304.  
A February 2008 supplemental SOC (SSOC) in the matter of the 
rating for the inguinal hernia was issued in February 2008.  
The letter accompanying the SSOC also advised the Veteran 
that to complete his appeal, he must file a formal appeal 
within 60 days from the date of the letter.  He did not file 
a substantive appeal in the matter of the rating for his 
inguinal hernia, and that matter is also not before the 
Board.  Notably, at the January 2009 Travel Board hearing, 
the Veteran acknowledged that the matter of the rating 
assigned for his PTSD was the only issue remaining before the 
Board.
FINDINGS OF FACT

Throughout the appeal period, the Veteran's PTSD is 
reasonably shown to have been manifested by symptoms 
productive of occupational and social impairment with reduced 
reliability and productivity; occupational and social 
impairment with deficiencies in most areas is not shown.  


CONCLUSION OF LAW

A 50 percent rating is warranted for the Veteran's PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.21, 4.130, Diagnostic Code (Code) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Since the rating decision on appeal granted service 
connection for PTSD, and assigned a rating and effective date 
for the disability, statutory notice had served its purpose, 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 
2007 statement of the case (SOC) provided notice on the 
"downstream" issue of an increased initial rating, and a 
September 2008 supplemental SOC readjudicated the matter 
after additional development was completed.  The veteran is 
not prejudiced by this process, nor has he alleged otherwise. 

B.	Factual Background

May 2006 to July 2006 VA outpatient treatment records show 
that in May 2006, one week after the Veteran's separation 
from service, he complained of having anxiety, survivor's 
guilt and flashbacks, anger, hostile feelings, increased 
irritability, an intolerance for crowds, and reported being 
hypervigilant.  Anxiety disorder, not otherwise specified, 
was assessed, and the Veteran was referred for a mental 
status examination (June 2006) wherein PTSD and adjustment 
disorder with depressed mood were diagnosed.  

On August 2006 VA examination, the Veteran complained of 
marital problems, not getting along with his children, 
feelings of anger and frustration, being afraid of going out, 
and being easily aggravated and agitated (especially by 
noises).  He stated that he had no friends, only his family, 
and minimal outside interests.  He also described having 
trouble sleeping due to his hypervigilance; panic attacks, 
especially when precipitated by loud noises; and intermittent 
suicidal thoughts.  On mental status examination, the Veteran 
was easily distracted but able to do serial 7's.  He was 
oriented to person, place, and time, and was not delusional.  
He tended to focus on one or two topics, and had only a few 
thoughts.  In summary, the examiner stated that the Veteran 
was depressed with poor concentration, aggravated anger, poor 
interpersonal relationships/was not able to bond with people, 
and exhibited reduced reliability and productivity due to his 
PTSD symptoms in the following areas: thinking, family 
relations, work and mood.  

March 2007 to January 2008 VA outpatient treatment records 
show that the Veteran received periodic counseling and 
treatment for his PTSD.  He consistently complained of 
marital problems, anger control issues, and depression.  In 
May 2007, he admitted to passive suicidal thoughts but stated 
that he understood how this would affect his family and 
friends.  In September 2007, he reported having a good 
relationship with his bosses and work colleagues, some 
marital problems, and increased tensions between himself and 
his daughter.  He complained of daytime flashbacks and vivid 
nightmares after which he wakes to find himself "in a guard 
position with his gun in his hand."  He also described 
feeling more irritated and agitated, and lacking trust in 
others, needing to carry his weapon with him at all times in 
order to feel safe.  He did not endorse any ideation, plan, 
or intent to harm himself or others.  In October 2007, he 
reported that his daughter tended to shy way from him because 
she was uncertain of his emotional reliability.  He continued 
to have nightmares where he awoke to find himself in a combat 
defensive position, and had taken to keeping his gun unloaded 
in the house with its clip stored in a safe.  In December 
2007, he reported having a lot of stress in his marriage, and 
of past suicidal and homicidal ideations.  He did not have 
any current suicidal or homicidal ideation.  

On July 2008 VA examination, the Veteran described having a 
close relationship with his wife and children that was marked 
by times during which he had anger control issues.  He 
preferred to relate only to his wife and children, and 
acknowledged that he had become quite isolated from the 
outside world other than his work and VA contact.  He spent 
most of his time playing video games and with his family.  He 
indicated that in February 2008, after threatening and 
talking about hurting his wife during an argument, he snapped 
out of his fugue state and became suicidal, holding a butcher 
knife against his rib; he was hospitalized for 16 days.  He 
described his current psychosocial functional status as 
"holding on by a thin thread" and managing to hold down a 
full-time job and to maintain a close relationship with his 
family.  On mental status examination, the Veteran was 
restless with a constricted attitude.  His attention was 
intact, but he was unable to do serial 7's.  He was oriented 
to person, place, and time; his thought process was 
unremarkable; and his impulse control was fair.  His thought 
content consisted of suicidal ideation and homicidal ideation 
(road rage).  He denied any obsessive/ ritualistic behaviors 
or panic attacks.  In summary, the examiner stated that the 
Veteran exhibited reduced reliability and productivity due to 
his PTSD symptoms in the following areas: thinking, judgment, 
family relations, work and mood.  

At the January 2009 Travel Board hearing, the Veteran 
testified that he experienced panic attacks and sleep 
disturbances, was unable to cope with anger, easily 
irritated, and had a memory problem.  His marriage was shaky, 
his children were afraid of him, and he could no longer work 
as a service technician at his fire extinguisher company 
because he could not travel, as required by the position, due 
to his road rage problems.  He stated he was limited to 
working in the shop where he is easily frustrated.  He also 
reported that he had tried to commit suicide in the past.

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earnings capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. §§ 3.102, 4.3.

The Veteran's PTSD has been rated 30 percent under 38 C.F.R. 
§ 4.130, Code 9411.  To warrant the next higher (50 percent) 
rating, the evidence must show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

On longitudinal review of the evidentiary record, the Board 
concludes that a 50 percent rating is warranted for the 
Veteran's PTSD.  It is reasonably shown in the record that 
his PTSD has negatively impacted his work, family, and social 
life; in short, it has produced occupational and social 
impairment with reduced reliability and productivity.  
Significantly, there is substantial evidence that due to his 
anxiety, depression, and recurrent flashbacks, the 
psychiatric disability has impacted the Veteran's life to the 
extent that he has lost interest in most areas of life and 
caused him to be hypervigilant, and have increased anger and 
irritability.  This has negatively affected his relations at 
work and placed strains on his relations with his wife and 
children, causing him to isolate himself from others such 
that he has no friends and limited interests apart from his 
work and home.

The Veteran's depression, panic attacks more than once a 
week, impairment in memory, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships with his family and 
co-workers present a disability picture reasonably reflecting 
occupational and social impairment with reduced reliability 
and productivity; consequently, a 50 percent rating is 
warranted.  

While records at various points in time during the appeal 
period present a more detailed picture of the Veteran's 
psychiatric disability, they do not show distinct periods of 
time when reduced reliability and productivity due to 
psychiatric symptoms were not shown.  Consequently, the Board 
finds that a 50 percent rating is warranted for the entire 
appeal period, and that "staged" ratings are not warranted.  

The Board has also further considered whether a still higher 
(70 percent) schedular rating might be warranted.  Inasmuch 
as occupational and social impairment with deficiencies in 
most areas due to psychiatric symptoms is not shown at any 
time during the appeal period, the Board concludes that a 
further increase in the schedular rating (to 70 percent) is 
not warranted.  Notably, while the Veteran's psychiatric 
disability may cause him to have intermittent suicidal and 
homicidal ideations and impaired impulse control, he is not 
shown to have any of the following: obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression such that he cannot 
function independently, appropriately, or effectively; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  Also, although the Veteran's PTSD has negatively 
impacted his relations with others at work and at home, 
reflecting that he has some difficulty in establishing and 
maintaining effective relationships, the fact that he remains 
committed to working with his wife to maintain their 
marriage, and is able to work full-time, shows that he does 
not have an inability to establish and maintain effective 
relationships.  


ORDER

A 50 percent rating is granted for the Veteran's PTSD, 
subject to the regulations governing payment of monetary 
awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


